EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
18 (AMENDED). An image display system comprising:
an image display device displaying an image signal input from an external device [[f]] and transmitting a control signal corresponding to a user input signal for controlling the external device to a relay device;
a remote control device transmitting the user input signal to the image display device; and
the relay device receiving the control signal from the image display device, transforming the control signal from a first communication energy to a second communication energy, and transmitting the transformed signal to the external device,
wherein the image display device:
in response to the image display device being powered on, checks whether or not a connection log of the image display device includes a previous connection between the image display device and the relay device,
scans for an advertisement packet from the relay device at a first scan interval when the connection log does not include the previous connection between the image display device and the relay device, and

REASONS FOR ALLOWANCE
The following was found to be the closest pertinent prior art:
Zakaria US 2017/0078954 teaches to establish a connection between the BTLE device and a BTLE device of an IoT hub using a first scan width and/or scan interval; dynamically adjusting the first scan width and/or scan interval to a second scan width and/or scan interval, respectively, based on a randomly-selected value if a connection is not established after a specified time period (Abstract).  Zakaria teaches in paragraph [0071] IoT device 103 in the illustrated example is configured to control audiovisual equipment 432 (e.g., a television, A/V receiver, cable/satellite receiver, AppleTV.TM., etc).  Zakaria further teaches in [0071] in response to user input via the user device 135, the control logic 412 may transmit commands to the audiovisual equipment via the IR blaster 403 of the IoT device 103.  Zakaria teaches the general computing environment for using Bluetooth low energy devices for control of televisions via an IR blaster (relay device).  Zakaria teaches specifics of the connection process including adjusting a scan window. 

Choi US 2005/0114902 teaches a display device with a built-in RF control signal receivier.  Choi paragraph [0031] teaches The IR blaster amplifies and converts an incoming signal (RF control signal) into an IR format for retransmission to control other 

Kang et al. US 2020/0004227 in Figure 5 the general computing environment for devices and methods for controlling a target unit (Abstract).  Kang [0050] teaches The central console 570 may act as a gateway for remote access.  Kang [0153] teaches the user may be able to use the app of various embodiments on a smartphone to send or broadcast a command RF signal to the IR Blaster 571, which, in turn, converts the RF signal to an IR signal to control the TV.  These are teaching of the general computing environment in which Bluetooth communications may be used and converted to IR control signals to control devices, including home theatre devices.

Witkow et al. US 2004/0108940 teaches a system and method for controlling home entertainment units with radio frequency and infrared signals (title).  Witkow teaches in [0034] RF transceiving device 20 is communicatively interconnected with computer 10 by cable 22 (e.g., via an RS232 port or the like), and is wirelessly communicatively linked with RF transceiver and IR transmitter combination device 30 via antenna 24 of RF transceiving device 20 and antenna 34 of RF transceiver and IR transmitter combination device 30.  Witkow teaches in paragraph [0041] means for converting received RF signal data associated with a particular home entertainment unit into IR signal data associated with the particular home entertainment unit; and fourteenth instruction means for transmitting IR signal data associated with the particular home entertainment unit to control the particular home entertainment unit.  These are teachings 

Desai et al. US 2011/0221142 teaches a dual-mode Bluetooth low energy device (title).  Desai teaches Packet transmission timing, advertising interval, scan window, and/or packet size are determined based on the identified idle intervals within the Bluetooth BR/EDR traffic communications. A scan window is adjusted based on timing of expected advertising transmissions and/or advertising interval(s) for saving power.  Desai paragraph [0030] teaches scanner 130 may be configured to scan advertising packets in between idle intervals within the Bluetooth BR/EDR traffic communications.  These are teachings of some basic Bluetooth low energy protocols, such as scanning for advertising packets within a particular scan window.

Tanada et al. US 2003/0125074 teaches a portable communications terminal (title).  Tanada teaches in [0115] when a radiotelephone communication function is used to request the Bluetooth connection, the past communication history with the destination terminal and the activated state of the present Bluetooth communication function are checked, so that information which is stored in the destination terminal can be prevented from being informed repeatedly.  Thus, an amount of information to be informed can be reduced. These are teachings of checking a connection log during the connection process.  Furthermore, motivation is provided by indicating that by checking the log may prevent repeated informing of the destination terminal and reduce information needed to inform.

Xhafa et al. US 2013/0003715 teaches a packet specifies a scan window length, a scan interval, and a start time.  Based on the start time, scan interval, and a current time, the controller is configured to compute when a subsequent scan window will begin and the wireless transceiver does not transmit advertising packets until the subsequent scan window begins. Xhafa teaches in paragraph [0032] the slave device 20 estimates the scan window and scan interval time periods based on responses, or lack thereof, from a master device to advertising packets.  The slave device then uses the estimated scan window and scan interval values to establish future connections with the master device 10.  Figures 5-6 and associated text further detail the determination process of scan intervals and scan windows.  These are teaching of adjusting a scan window from an initial estimate to a determined value that can be used for future connections.

Park et al. US 2017/0285788 teaches in Figures 7A-7C scanning of advertising packets in a Bluetooth low energy application between two electronic devices.  Figure 7C explicitly teaches the scan window and scan interval for scanning of advertising packets.  Park teaches in paragraph [0056] When there is a connection history between the at least one other electronic device and the first electronic device 100, the display unit/input unit 201 may output an indication notifying that the connection with the at least one other electronic device is established.  When there is no connection history between the at least one other electronic device and the first electronic device 100, the display unit/input unit 201 may output a User Interface (UI) inquiring, the user of the first electronic device 100, of whether the connection with the at least one other electronic device is established.


The prior art teaches a display unit (Zakaria Fig. 4A, inter alia) which would be implicitly understood may receive images from an external device.  For example, even the most basic televisions from the 1950’s received an input from an external antenna.  Zakaria teaches an IR blaster within an IoT device 103 which receives inputs from a mobile phone 135 and converts RF control signals into IR commands to command the television.  Applicant’s invention instead receives commands from a remote controller and then the TV acts as a repeater to transmit the signal to the IR blaster (relay device).  This is not an immediately obvious modification as Kang teaches (as indicated above) the user may be able to use the app of various embodiments on a smartphone to send or broadcast a command RF signal to the IR Blaster 571, which, in turn, converts the RF signal to an IR signal to control the TV.  It would seem logically that the television is not a necessary feature as a repeater based on the prior art. 
As indicated above, the prior art teaches for connection history of devices and the feature of performing this upon power up would not be considered novel.  However, there is no teaching in the art of scanning at particular intervals based on the previous connection history.  As indicated above, Zakaria teaches adjusting a scan window that will be used on future connections, but never teaches the implementation of checking a connection history to accomplish this task.  Park teaches performing different connection protocols based on the connection history, but merely teaches that user input is required when no connection history is present.  There is no teaching of a second scan interval longer than the first when the connection is present in the log.

Claims 11 and 18 contain all the limitations of claim 1 and therefore are considered to be in condition for allowance.
Claims 2-10, 12-17 and 19-20 are deemed in condition for allowance by right of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996.  The examiner can normally be reached on 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL E TEITELBAUM, Ph.D./            Primary Examiner, Art Unit 2422